 


109 HR 4461 IH: To make a technical correction relating to the land conveyance authorized by Public Law 108–67.
U.S. House of Representatives
2005-12-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4461 
IN THE HOUSE OF REPRESENTATIVES 
 
December 7, 2005 
Mr. Gibbons introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To make a technical correction relating to the land conveyance authorized by Public Law 108–67. 
 
 
1.Washoe Tribe of Nevada and California Land ConveyanceSection 2 of Public Law 108–67 (117 Stat. 880) is amended by striking the parcel and all that follows and inserting a portion of Lots 3 and 4, as shown on the United States and Encumbrance Map revised January 10, 1991, for the Toiyabe National Forest, Ranger District Carson–1, located in the S 1/2 of NW 1/4 and N 1/2 of SW 1/4 of the SE 1/4 of sec. 27, T. 15N, R. 18E, Mt. Diablo Base and Meridian, comprising 24.3 acres..  
 
